                                                                   gZ                '    ¦
           Case 1:19-cv-00523-MJT-KFG Document 1 Filed 10/24/19 Page 1 of 2 PageID #: 1
                   I/s/ /7     /Jas/ Us ITaIEI h ; s 7t7_ ti u/e/ FILED
                    f~ IMel AsJ KAJ CiE / DraTC§FURTTE
                                                     TEXJ

                              JEeAlj./h£*fuJ / TeK s .
                                                 1 • I            OCT 2            2019

                                                                            BY
                     AA/77&A/y Xj e/V Sn MEEI                          L UTY-


                         _5 Ta-T/e T a a a                    f l/AL •



      P ffiaA* Fi>f B m <£?EJ\fc£ HeaAuU                               UAJ&B l We
      A/ABaWaA H/j/ i . J>L£Ar& n hlELS AeW
      A.     SAMmBAACA W&sT ftW A A AKbAk A~aNZ m e
                               j A-aA ( £ju£1 ABBee Fa>/t                        /B asAa/
      J j Z r,A > A </ £ Ae             JZ AsZ FZ/ £ =L "W A/a A J
' /    7EE Ml>a (1A-M/EL BZiDZES                          E _j I E
  /h Y /AAA/E I                       A A ELZB £ AZA Z £>Z£.
I A/A A J/AJU/jB) A/1 AE/                  A A /j<J £ i IA j u EZ /aJ JS/ , 1) y
      0Z             A2              £Z              ,           A         V          J-
• A A-v A - /Z- j HA/eA FL /L j t£,'/t Z l. £* /JeE- ZAJeII /                         Blx. i
      o Bz , r yAM.                    / F/j         A/j/Ef aj ZZ Z . J?k£
I A DoSr                 X tiAvX jBB /l                    OZ3 a A/ S                     Z l
j S oveZJa s cX .. XIj JMlLx i AA/ Zae?Z AzJ
j  HAvX I££jU J)jSA//U] AEJ rZW Zl          .
I 7I> J)AyJ A-oZ ZZEll W /u . ABA/JJ . /2JM> J EJoeD Etlf J/O
! Z Ez JZXmJI EhX h j o £Xl -o~ SZ ZElf Z/E Ax-;
j az        ZZ .xed J            r/ZZ ft bass £b a / Aj: Ae/Xj
                                         z Zs Bo.z
                                                   jvZ ro vZ ihO/JZZZfA/ZZZ
I          jz/siLi                                /    y
                                                   Af/E/E/t ZB/T Ai is o <
                                                  m 33ZD F/Z7XS7'E
                                                 6j£aeze                 /, /2\Xj i
Case 1:19-cv-00523-MJT-KFG Document 1 Filed 10/24/19 Page 2 of 2 PageID #: 2
